Pint Ourtam:
Eliza J. McGuire could not comply with the terms of her contract of June 1, 1886, with Robert H. McGuire, by conveying to him the fee simple of the land therein described, and until she is in a position to do this, he cannot be compelled to pay the purchase money. We are inclined to think with the learned judge of the court below that, under the will of James McGuire, she took but a life estate. At best, however, her estate was no more than a conditional fee, hence, liable to expire on breach of the condition. Biit this was not the kind of a fee that the appellee agreed to take; and the court was, therefore, right in refusing to compel him to pay the purchase money.
The decree is affirmed, at the costs of the appellant.